        Case 2:04-cr-20044-KHV Document 592 Filed 07/08/20 Page 1 of 15




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,                 )
                                          )
                        Plaintiff,        )                  CRIMINAL ACTION
                                          )                  No. 04-20044-01-KHV
            v.                            )
                                          )                  CIVIL ACTION
ANDRE IVORY,                              )                  No. 20-2156-KHV
                                          )
                        Defendant.        )
__________________________________________)

                               MEMORANDUM AND ORDER

       After defendant pled guilty to multiple counts of distributing and possessing with intent to

distribute cocaine base, a jury found him guilty of conspiracy to kill a federal witness, attempted

killing of a witness and discharge of a firearm during the commission of a crime of violence. On

May 2, 2006, the Court sentenced defendant to a controlling term of life in prison. This matter is

before the Court on defendant’s Motion Under 28 U.S.C. § 2255 To Vacate, Set Aside, Or Correct

Sentence By A Person In Federal Custody (Doc. #585) filed March 27, 2020 and defendant’s

Motion For Reduced Sentence Under Section 404(b) Of The First Step Act (Doc. #589) filed

April 13, 2020. For reasons stated below, the Court overrules in part and dismisses in part

defendant’s Section 2255 motion and sustains defendant’s First Step Act motion.

                                      Factual Background

       On March 25, 2004, law enforcement officers arrested defendant on various drug charges

after an informant, Tania Atkins, purchased crack cocaine from him on several occasions. Shortly

thereafter and while in custody, defendant instructed his girlfriend, Pamela Tyler, to meet with her

brother, Mark McGee, to organize and execute a plan to kill Atkins. For approximately one month,

defendant had daily conversations with Tyler about the plan to kill Atkins. Eventually, McGee
           Case 2:04-cr-20044-KHV Document 592 Filed 07/08/20 Page 2 of 15




recruited Kyle Crayton to kill Atkins. On April 29, 2004, Crayton rammed his vehicle into the

van that Atkins was driving and fired from a 9mm Ruger at Atkins until the gun jammed. Atkins

survived but suffered severe injuries.

       On May 26, 2005, a grand jury returned an 11-count superseding indictment which, in part,

charged defendant with conspiracy to distribute or possess with intent to distribute more than

50 grams of cocaine base in violation of 21 U.S.C. § 846 (Count 1), distributing and possessing

with intent to distribute cocaine base (Counts 2 through 7), conspiracy to kill a federal witness in

violation of 18 U.S.C. §§ 371 and 1512(k) (Count 8), attempted murder of a witness in violation

of 18 U.S.C. § 1512(a)(1)(A) (Count 10) and discharge of a firearm during the commission of a

crime of violence in violation of 18 U.S.C. § 924(c)(1) (Count 11). See Third Superseding

Indictment (Doc. #213).

       On October 22, 2005, pursuant to 21 U.S.C. § 851, the government filed an Enhancement

Information (Doc. #310) to establish defendant’s prior drug felony conviction in Wyandotte

County (Kansas) District Court, Juvenile Division, Case No. 90-JV-1644.1 The filing of the

information increased the statutory maximum on Counts 2 and 3 from 20 to 30 years in prison and

increased the statutory maximum on Counts 4 through 7 from 40 years to life in prison.

       On October 27, 2005, without a plea agreement, defendant pled guilty to Counts 2

through 7. On October 31, 2005, the Court commenced a jury trial on the remaining counts against

defendant as well as Tyler and McGee. On December 13, 2005, the jury returned a verdict which

found defendant not guilty of the drug conspiracy (Count 1) but guilty of the charges related to the

attempted killing of Atkins (Counts 8, 10 and 11). See Verdict (Doc. #372).



       1
              The juvenile court adjudicated defendant a “juvenile offender” in a case which
involved a conspiracy to possess cocaine. Defendant was 14 years old.

                                                 2
        Case 2:04-cr-20044-KHV Document 592 Filed 07/08/20 Page 3 of 15




       Defendant’s total offense level was 44, with a criminal history category VI, resulting in a

guideline sentence of life. On May 2, 2006, the Court sentenced defendant to 360 months in prison

on Counts 2 and 3; life in prison on each of Counts 4 through 7; and 240 months in prison on

Counts 8 and 10, with all of those sentences to run concurrent with each other. As to Count 11,

the Court sentenced defendant to 120 months to be served consecutively to the sentence on all

other counts. Defendant appealed his convictions and challenged a number of the enhancements

which the Court applied during the contested sentencing hearing. On July 14, 2008, the Tenth

Circuit affirmed defendant’s convictions and sentence. United States v. Ivory, 532 F.3d 1095 (10th

Cir. 2008).

       On February 26, 2010, the Court overruled defendant’s motion to vacate his sentence under

28 U.S.C. § 2255. See Memorandum And Order (Doc. #525).

       On December 6, 2019, the Tenth Circuit authorized defendant to file a successive

Section 2255 motion to challenge his Section 924(c) conviction (Count 11) based on United States

v. Davis, 139 S. Ct. 2319 (2019). Order (Doc. #583) filed December 6, 2019 at 2. Specifically,

the Tenth Circuit found that Davis had announced a new rule of constitutional law that the Supreme

Court made retroactive to cases on collateral review. See id.

       On March 27, 2020, defendant filed a motion to vacate his sentence under 28 U.S.C.

§ 2255. Liberally construed, defendant’s motion alleges that (1) his conviction and sentence under

18 U.S.C. § 924(c) should be vacated in light of Davis; (2) his guilty plea to Counts 2 through 7

was not voluntary or knowing; and (3) counsel provided ineffective assistance at sentencing and




                                                3
           Case 2:04-cr-20044-KHV Document 592 Filed 07/08/20 Page 4 of 15




on appeal.2

       On April 13, 2020, defendant filed a motion to reduce his sentence under Section 404(b)

of the First Step Act of 2018, Pub. Law 115-391, 132 Stat. 5194 (enacted Dec. 21, 2018).

                            Legal Standards Under 28 U.S.C. § 2255

       The standard of review of Section 2255 petitions is quite stringent. The Court presumes

that the proceedings which led to defendant’s convictions were correct. See Klein v. United States,

880 F.2d 250, 253 (10th Cir.1989). To prevail, defendant must establish either (1) the district court

lacked jurisdiction to enter the convictions and sentence, (2) the district court imposed a sentence

outside of the statutory limits, (3) a constitutional error occurred and “had substantial and injurious

effect or influence in determining the jury’s verdict” or defendant’s sentence, Brecht v.

Abrahamson, 507 U.S. 619, 638 (1993), or (4) a non-constitutional error of law or an error of fact

occurred that constituted a fundamental defect which inherently resulted in a complete miscarriage

of justice, i.e. that rendered the entire proceeding irregular and invalid. United States v. Fields,

949 F.3d 1240, 1246 (10th Cir. 2019) (citing United States v. Addonizio, 442 U.S. 178, 185–186

(1979)).

                                              Analysis

I.     Motion To Vacate Under 28 U.S.C. § 2255

       Defendant claims that his conviction and sentence under 18 U.S.C. § 924(c) should be

vacated in light of Davis.3 The jury convicted defendant on Count 11, which charged him with



       2
               Defendant also claims that the Court improperly instructed the jury about crimes of
violence. The Court has construed defendant’s arguments in support of this claim as part of his
overall claim that his Section 924(c) conviction and sentence should be vacated.
       3
              The Tenth Circuit’s authorization for defendant to file a successive Section 2255
motion was limited to a challenge to “his § 924(c) conviction and sentence under Davis.” Order
                                                                                 (continued . . .)
                                                  4
           Case 2:04-cr-20044-KHV Document 592 Filed 07/08/20 Page 5 of 15




using or carrying a firearm during and in relation to the crimes of conspiracy to kill a witness

(Count 8) and attempting to kill a witness (Count 10). Instructions To The Jury (Doc. #370) filed

December 13, 2005, No. 39. Defendant argues that his conviction on Count 11 should be vacated

because under Davis, the predicate offenses in Counts 8 and 10 no longer qualify as crimes of

violence under Section 924(c)(3).

       Under Section 924(c)(3), a crime of violence is defined as an offense that is a felony and

(A) “has as an element the use, attempted use, or threatened use of physical force against the person

or property of another” (elements clause), or (B) “that by its nature, involves a substantial risk that

physical force against the person or property of another may be used in the course of committing

the offense” (residual clause). 18 U.S.C. § 924(c)(3). In Davis, the Supreme Court held that the



       3
         (…continued)
(Doc. #583) at 2. Defendant asserts two claims which go beyond the Tenth Circuit’s authorization:
(1) that his guilty plea to Counts 2 through 7 was not voluntary or knowing and (2) counsel
provided ineffective assistance at sentencing and on appeal. Because defendant has previously
sought relief under Section 2255, the Court construes claims which are beyond the scope of the
Tenth Circuit authorization as part of a second or successive Section 2255 motion. See Spitznas
v. Boone, 464 F.3d 1213, 1225 (10th Cir. 2006) (issue should be considered part of second or
successive petition “if it in substance or effect asserts or reasserts a federal basis for relief from
the petitioner’s underlying conviction”).

         If defendant files a second or successive motion without first seeking the required
authorization, the district court may (1) transfer the motion to the appellate court if it determines
that it is in the interest of justice pursuant to 28 U.S.C. § 1631 or (2) dismiss the motion for lack
of jurisdiction. See In re Cline, 531 F.3d 1249, 1252 (10th Cir. 2008). The Court has discretion
in deciding whether to transfer or dismiss without prejudice. Trujillo v. Williams, 465 F.3d 1210,
1222–23 (10th Cir. 2006). Defendant’s claims related to the voluntariness of his plea and
ineffective assistance of counsel do not satisfy the authorization standards under Section 2255.
Defendant has not asserted “newly discovered evidence” or shown that the Supreme Court has
made retroactive a new rule of constitutional law that was previously unavailable. See 28 U.S.C.
§ 2255(h). Accordingly, the Court dismisses this portion of defendant’s motion as a successive
Section 2255 motion rather than transferring it to the Tenth Circuit. See In re Cline, 531 F.3d at
1252 (district court may refuse to transfer motion which fails on its face to satisfy authorization
standards of Section 2255(h)); Phillips v. Seiter, 173 F.3d 609, 610 (7th Cir. 1999) (waste of
judicial resources to require transfer of frivolous, time-barred cases).


                                                  5
           Case 2:04-cr-20044-KHV Document 592 Filed 07/08/20 Page 6 of 15




residual clause of the “crime of violence” definition in Section 924(c)(3)(B) is unconstitutionally

vague. 139 S. Ct. at 2336.

       Count 11 charged that defendant used, carried and discharged the firearm during and in

relation to two crimes of violence, i.e. attempt to kill a witness and conspiracy to kill a witness.4

The Court instructed the jury that to find defendant guilty on Count 11, it had to find that he

committed one of the two predicate offenses (Counts 8 or 10) and that he used, carried or

discharged a firearm in relation to that crime. Instructions To The Jury (Doc. #370), No. 38. As

noted above, the jury found defendant guilty on both Counts 8 and 10. Even so, the government

concedes that under Davis, conspiracy to kill a witness (Count 8) no longer qualifies as a crime of

violence on the Section 924(c) charge in Count 11. See Response Of The United States To

Defendant’s Motion To Vacate Sentence (Doc. #588) filed March 30, 2020 at 5. The government

maintains, however, that because attempt to kill a witness (Count 10) qualifies as a crime of

violence even after Davis, defendant’s conviction on Count 11 should not be vacated. Liberally

construing defendant’s arguments, he maintains that (1) aiding and abetting the attempted killing

of a witness is not a crime of violence and (2) even if it is a crime of violence, his conviction on


       4
                Count 11 charged in its entirety as follows:

               On or about April 29, 2004, in the District of Kansas, the defendants,
       ANDRE LAMAR IVORY a.k.a. DRE, PAMELA RENEA TYLER a.k.a.
       LAUNDA, and MARK MANUEL McGEE a.k.a. SMOOTH knowingly used,
       carried, and discharged a firearm, that is, a 9mm handgun, during and in relation
       to, crimes of violence, attempt to kill a witness and conspiracy to kill a witness, for
       which they may be prosecuted in a court of the United States; and possessed a
       firearm, that is, a 9 mm handgun, in furtherance of crimes of violence, attempt to
       kill a witness and conspiracy to kill a witness, for which they may be prosecuted in
       a court of the United States.
               This was in violation of Title 18, United States Code, Section 924(c)(1).

Instructions To The Jury (Doc. #370), No. 20 (emphasis added).


                                                 6
        Case 2:04-cr-20044-KHV Document 592 Filed 07/08/20 Page 7 of 15




Count 11 should be vacated because the general verdict allowed the jury to find him guilty based

on an offense—conspiracy to kill a witness—that is not a crime of violence.

       A.      Attempted Killing Of A Witness Is A “Crime Of Violence”

       Count 10 charged defendant with violating 18 U.S.C. § 1512(a)(1)(A), which makes it a

crime to attempt to kill another person with intent to prevent the attendance or testimony of any

person in an official proceeding. Instructions To The Jury (Doc. #370), No. 35. Count 10 also

charged defendant under 18 U.S.C. § 2 with aiding and abetting the attempted killing of Atkins.

See 18 U.S.C. § 2 (“Whoever commits an offense against the United States or aids, abets, counsels,

commands, induces or procures its commission, is punishable as a principal.”).

       Initially, the Court notes that because defendant was in federal custody when Atkins was

shot, the jury necessarily convicted him under an aiding and abetting theory. Even so, aiding and

abetting is not a separate crime, but simply “an alternative charge that permits one to be found

guilty as a principal for aiding or procuring someone else to commit the offense.” United States

v. Sosa, 777 F.3d 1279, 1292 (11th Cir. 2015) (quotation marks and citation omitted); United

States v. Deiter, 890 F.3d 1203, 1216 (10th Cir.) (aiding and abetting not separate crime but only

eliminates legal distinction between aiders and abettors and principals), cert. denied, 139 S. Ct.

647 (2018). Therefore, to decide whether Count 10 satisfies the elements clause of Section 924(c),

the Court looks to the underlying statute of conviction—attempted killing of a witness, 18 U.S.C.

§ 1512(a)(1)(A)—rather than the aiding and abetting statute, 18 U.S.C. § 2. See Dieter, 890 F.3d

at 1215–16 (aiding and abetting Hobbs Act robbery is crime of violence under § 924(c)(3)(A));

see also Kidd v. United States, 929 F.3d 578, 581 (8th Cir. 2019) (if underlying offense

categorically qualifies as crime of violence under § 924(c)(3)(A), aiding and abetting offense also

qualifies), cert. denied, 140 S. Ct. 894 (2020).



                                                   7
        Case 2:04-cr-20044-KHV Document 592 Filed 07/08/20 Page 8 of 15




       Under the elements clause, killing a witness is a crime of violence because it has as an

element the use of physical force against another person. See United States v. Mathis, 932 F.3d

242, 265 (4th Cir.) (federal witness tampering by murder under Section 1512(a)(1)(C) satisfies

elements clause because it requires unlawful killing of another, which may be accomplished by

force exerted either directly or indirectly), cert. denied sub nom. Uhuru v. United States, 140 S.

Ct. 639, 205 L. Ed. 2d 401 (2019), and cert. denied sub nom. Stokes v. United States, 140 S. Ct.

640 (2019). The elements clause includes the “attempted use” of physical force against another

person. 18 U.S.C. § 924(c)(3)(A) (crime of violence includes offense that is felony and “has as an

element the use, attempted use, or threatened use of physical force against the person or property

of another”). Therefore, the attempted killing of a witness also qualifies as a crime of violence

under the elements clause of Section 924(c)(3)(A). See United States v. Brant, No. CR 4:97-866-

CMC, 2019 WL 4466980, at *5 (D.S.C. Sept. 18, 2019) (attempted killing under

Section 1512(a)(1) is crime of violence under elements clause of Section 924(c)(3)(A), cert. of

appealability denied and appeal dismissed, No. 19-7753, 2020 WL 3259268 (4th Cir. June 16,

2020); West v. United States, No. 2:09-cv-00052, 2019 WL 4132437, at *2–3 (S.D. W. Va.

Aug. 29, 2019) (same).

       B.      Sufficiency Of The General Verdict On Count 11

       As to Count 11, the Court instructed the jury that to sustain its burden of proof, as to each

defendant, the government had to prove the following elements beyond a reasonable doubt:

       FIRST: Defendant conspired to kill a federal witness, as charged in Count 8, or
       defendant attempted to kill a witness or aided and abetted another in doing so, as
       charged in Count 10; and

       SECOND: Defendant knowingly used, possessed, brandished or discharged a
       firearm during and in relation to that crime of violence or in furtherance of that
       crime.



                                                8
        Case 2:04-cr-20044-KHV Document 592 Filed 07/08/20 Page 9 of 15




No. 39. Because conspiracy to kill a witness no longer qualifies as a crime of violence under the

subsequent Supreme Court decision in Davis, the Court’s instruction on Count 11 was erroneous.

       The jury returned a general verdict of guilty on Count 11, which did not include a finding

that defendant was guilty of using a firearm during the commission of the conspiracy to kill a

witness (which is not a crime of violence) or the attempted killing of a witness (which is a crime

of violence), or both. On direct appeal of a preserved error and when the Court’s instructions

permit the jury to convict on alternative theories, one of which is valid and one of which is legally

erroneous, a general verdict must be set aside when “it is impossible to tell which ground the jury

selected.” United States v. Samora, 954 F.3d 1286, 1295 (10th Cir. 2020) (quoting Yates v. United

States, 354 U.S. 298, 312 (1957), overruled in part on other grounds by Burks v. United States,

437 U.S. 1 (1978), and Griffin v. United States, 502 U.S. 46 (1991)); see also United States v.

Miller, 84 F.3d 1244, 1257 (10th Cir. 1996) (“Because the instruction defining one of the two

alternative grounds for conviction was legally erroneous, we must reverse the conviction unless

we can determine with absolute certainty that the jury based its verdict on the ground on which it

was correctly instructed.”). On habeas review, however, a defendant is not entitled to relief unless

a constitutional error “had substantial and injurious effect or influence in determining the jury’s

verdict.” Brecht, 507 U.S. at 638; cf. United States v. Sorensen, 801 F.3d 1217, 1238 (10th Cir.

2015) (Yates standard does not apply on plain error review; appellant bears burden to show that

absent claimed error, result of proceeding would have been different).

       Here, the trial record conclusively establishes that including conspiracy to kill a witness as

a predicate offense on Count 11 did not have a “substantial and injurious effect or influence” on

the jury verdict of guilty. Brecht, 507 U.S. at 638. The government presented the same evidence—

Crayton’s firing of three rounds from a 9mm handgun at Atkins—to show that defendant



                                                 9
       Case 2:04-cr-20044-KHV Document 592 Filed 07/08/20 Page 10 of 15




discharged a firearm during and in relation to both the conspiracy to kill a witness (Count 8) and

the attempted killing of a witness (Count 10). The Court cannot envision how the jury could have

concluded that the firearm had been discharged in connection with only one of the two predicate

offenses. See Rosario Figueroa v. United States, No. 16-CV-4469 (VEC), 2020 WL 2192536, at

*4–5 (S.D.N.Y. May 6, 2020) (even if one of two alternative Section 924(c) predicate offenses not

crime of violence, no prejudice where “very same evidence” jury used to find that defendant

committed predicate offense that was crime of violence also showed defendant used firearm in

connection with that offense); Umar v. United States, No. 2:10-CR-56-5, 2019 WL 4261113, at

*3 (E.D. Va. Sept. 5, 2019) (defendant not entitled to habeas relief where at least one of several

predicate offenses for Section 924(c) offense is crime of violence); United States v. Francies,

No. 16-CV-7459, 2019 WL 4120444, at *6–7 (N.D. Ill. Aug. 28, 2019) (even if one of two

alternative Section 924(c) predicate offenses not crime of violence, error harmless where “bounds

of rationality” stretched to believe that jury convicted solely based on non-violent predicate

offense); Johnson v. United States, No. CR-05-920-RSWL-1, 2019 WL 1790218, at *7 (C.D. Cal.

Apr. 23, 2019) (same). Accordingly, the Court overrules defendant’s motion to vacate his

conviction and sentence on Count 11.

       C.      Conclusion

       The files and records in this case conclusively show that defendant is not entitled to relief.

Moreover, defendant does not allege specific and particularized facts which, if true, would entitle

him to relief. Accordingly, no evidentiary hearing is required. See 28 U.S.C. § 2255; Cervini, 379

F.3d at 994 (standard for evidentiary hearing higher than notice pleading); United States v.

Kilpatrick, 124 F.3d 218 (Table), 1997 WL 537866, at *3 (10th Cir. Sept. 2, 1997) (conclusory

allegations do not warrant hearing); United States v. Marr, 856 F.2d 1471, 1472 (10th Cir. 1988)



                                                10
        Case 2:04-cr-20044-KHV Document 592 Filed 07/08/20 Page 11 of 15




(no hearing required where court may resolve factual matters raised by Section 2255 petition on

record); United States v. Barboa, 777 F.2d 1420, 1422-23 (10th Cir. 1985) (hearing not required

unless “petitioner’s allegations, if proved, would entitle him to relief” and allegations are not

contravened by record).

       D.       Certificate Of Appealability

       Under Rule 11 of the Rules Governing Section 2255 Proceedings, the Court must issue or

deny a certificate of appealability when it enters a final order adverse to the applicant. A certificate

of appealability may issue only if the applicant has made a substantial showing of the denial of a

constitutional right. 28 U.S.C. § 2253(c)(2).5         To satisfy this standard, the movant must

demonstrate that “reasonable jurists would find the district court’s assessment of the constitutional

claims debatable or wrong.” Saiz v. Ortiz, 392 F.3d 1166, 1171 n.3 (10th Cir. 2004) (quoting

Tennard v. Dretke, 542 U.S. 274, 282 (2004)). For reasons stated above, the Court finds that

defendant has not satisfied this standard. The Court therefore denies a certificate of appealability

as to its ruling on defendant’s Section 2255 motion.

II.    Motion For Reduced Sentence Under Section 404(b) Of The First Step Act

        Defendant seeks relief under the First Step Act of 2018, which retroactively applies the

revised statutory penalties of the Fair Sentencing Act of 2010, Pub. Law 111-220; 124 Stat. 2372.

See First Step Act § 404(a) (First Step Act applies to sentences for violation of federal criminal

statute with statutory penalties modified by Fair Sentencing Act that was committed before

August 3, 2010). Effective August 3, 2010, the Fair Sentencing Act reduced the amount of cocaine

base needed to trigger certain statutory minimum and maximum sentences. See 21 U.S.C.



       5
                 The denial of a Section 2255 motion is not appealable unless a circuit justice or a
circuit or district judge issues a certificate of appealability. See Fed. R. App. P. 22(b)(1); 28 U.S.C.
§ 2253(c)(1).
                                                  11
       Case 2:04-cr-20044-KHV Document 592 Filed 07/08/20 Page 12 of 15




§ 841(b)(1)(A)(iii) (raising from 50 to 280 grams the amount of cocaine base needed to trigger

statutory range of 10 years to life in prison); 21 U.S.C. § 841(b)(1)(B)(iii) (raising from 5 to

28 grams the amount of cocaine base needed to trigger statutory range of 5 to 40 years in prison).

Under the First Step Act of 2018, the Court may impose a reduced sentence as if the revised

statutory penalties of the Fair Sentencing Act were in effect at the time the covered offense was

committed. First Step Act § 404(b).

       The government concedes that Counts 4 through 7 are “covered offenses” under the First

Step Act.6 See Response Of The United States To Defendant’s Motion For Sentence Reduction

Under The First Step Act (Doc. #590) filed April 16, 2020 at 6. Even so, the government states

that the First Step Act does not apply because the non-drug offenses (Counts 8, 10 and 11) drove

the overall guideline range. See id. at 7. While defendant’s guideline range remains life in prison,

the government fails to address the change in the statutory maximum to Counts 4 through 7.

Because Counts 4 through 7 charged distribution of “more than five grams of cocaine base,” the

First Step Act eliminated the statutory minimum for those offenses and lowered the statutory

maximum from life to 30 years.7

       As noted above, the Court sentenced defendant to 360 months in prison on Counts 2 and

3; life in prison on each of Counts 4 through 7; and 240 months in prison on Counts 8 and 10, with



       6
                The government also concedes that Count 3 is a “covered offense,” but Count 3 did
not charge a specific quantity of cocaine base. Because the First Step Act did not modify the
statutory penalties on Count 3, which charged a violation of 21 U.S.C. § 841(b)(1)(C), the Court
does not treat it as a covered offense.
       7
               Because defendant had a prior conviction for a felony drug offense, the prior
statutory range included a minimum of ten years in prison and a maximum of life in prison. See
21 U.S.C. § 841(b)(1)(B) (increasing statutory range from five to 40 years to ten years to life for
felony drug offense). Under the First Step Act, the Court determines defendant’s revised statutory
range for Counts 3 through 7 under Section 841(b)(1)(C) which includes no statutory minimum
but a maximum of 30 years in prison for a prior felony drug offense.
                                                12
       Case 2:04-cr-20044-KHV Document 592 Filed 07/08/20 Page 13 of 15




all of those sentences to run concurrent with each other. As to Count 11, the Court sentenced

defendant to 120 months to be served consecutively to the sentence on all other counts.

       As explained above, defendant’s guideline range remains life. In light of the First Step Act

and the revised statutory maximum, however, the Court must reduce defendant’s sentence on

Counts 4 through 7 from life to 30 years or less. The Court did not impose a life sentence on any

other count. Accordingly, the Court must revise defendant’s sentence as if the statutory penalties

of the Fair Sentencing Act of 2010 were in effect at the time the covered offenses were committed.

First Step Act § 404(b). Before doing so, the Court appoints counsel to represent defendant on the

issue of the revised sentence. On or before July 22, 2020, the Office of the Federal Public Defender

(“FPD”) shall enter an appearance for defendant if it can do so without violating relevant canons

of ethics. If the FPD is unable to enter an appearance, the Court will appoint substitute counsel.

Within 30 days after counsel enters an appearance for defendant, the government shall file a

memorandum on the appropriate revised sentence including (1) whether it requests a hearing on

the revised sentence and if so, the scope of the hearing including the proffered testimony of any

proposed witnesses, (2) the appropriate revised sentence on Counts 4 through 7, (3) whether under

the First Step Act, the Court can modify the sentence on counts that are not covered offenses,

i.e. Counts 2, 3, 8, 10 and 11,8 (4) defendant’s post-conviction rehabilitation and (5) the victim’s

present condition. Within 30 days after the government files its memorandum, defendant shall file

a memorandum which addresses the same issues.

       IT IS THEREFORE ORDERED that defendant’s Motion Under 28 U.S.C. § 2255 To



       8
                On Count 11, the Court originally imposed a sentence of 10 years consecutive to
the sentence on the remaining counts. Even so, defendant potentially remains subject to a statutory
maximum of life on Count 11. See United States v. Pounds, 230 F.3d 1317, 1319 (11th Cir. 2000)
(noting that “every conviction under § 924(c)(1)(A) carries with it a statutory maximum sentence
of life imprisonment, regardless of what subsection the defendant is sentenced under”).
                                                13
       Case 2:04-cr-20044-KHV Document 592 Filed 07/08/20 Page 14 of 15




Vacate, Set Aside, Or Correct Sentence By A Person In Federal Custody (Doc. #585) filed

March 27, 2020 is OVERRULED in part and DISMISSED in part. The Court overrules

defendant’s motion as to his claim that his conviction and sentence on Count 11 should be

vacated in light of United States v. Davis, 139 S. Ct. 2319 (2019). The Court dismisses

defendant’s motion as a second or successive petition under 28 U.S.C. § 2255 as to his claims

that (1) his plea was not voluntary and knowing and (2) counsel provided ineffective

assistance.

       IT IS FURTHER ORDERED that defendant’s Motion For Reduced Sentence Under

Section 404(b) Of The First Step Act (Doc. #589) filed April 13, 2020 is SUSTAINED. After

counsel enters an appearance for defendant and the parties have an opportunity to be heard on the

issue, the Court will enter a revised judgment.

       IT IS FURTHER ORDERED that on or before July 22, 2020, the Office of the Federal

Public Defender shall enter an appearance for defendant if it can do so without violating

relevant canons of ethics.

       IT IS FURTHER ORDERED that within 30 days after counsel enters an appearance

for defendant, the government shall file a memorandum on the appropriate revised sentence

including (1) whether it requests a hearing on the revised sentence and if so, the scope of the

hearing including the proffered testimony of any proposed witnesses, (2) the appropriate

revised sentence on Counts 4 through 7, (3) whether under the First Step Act, the Court can

modify the sentence on counts that are not covered offenses, i.e. Counts 2, 3, 8, 10 and 11,

(4) defendant’s post-conviction rehabilitation and (5) the victim’s present condition. Within

30 days after the government files its memorandum, defendant shall file a memorandum on

the appropriate revised sentence which also addresses the above issues.



                                                  14
      Case 2:04-cr-20044-KHV Document 592 Filed 07/08/20 Page 15 of 15




      The Clerk shall forward a copy of this Memorandum And Order to the Office of the

Federal Public Defender.

      Dated this 8th day of July, 2020 at Kansas City, Kansas.

                                                  s/ Kathryn H. Vratil
                                                  KATHRYN H. VRATIL
                                                  United States District Judge




                                             15
